Citation Nr: 9910680	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  91-24 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for the residuals of a 
head injury.

2. Entitlement to service connection for the residuals of a 
right leg injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel
INTRODUCTION

The appellant had active duty from July 1946 to January 1947 
and from November 1951 to April 1954.   

This matter was last before the Board of Veterans' Appeal 
(Board) in May 1997.  The Board then noted that in September 
1995, it had remanded the appellant's claims of entitlement 
to service connection for the residuals of injuries to the 
low back, head, and right leg for further development of the 
record.  However, because the directives specified in the 
Board's September 1995 action had not been accomplished, the 
Board again remanded the appellant's claims.  

Following the directed development, by rating decision dated 
in October 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) granted service connection for 
degenerative disc disease and spondylosis at L4-L5 with 
radiculopathy.  Review of the appellant's claims folder does 
not reveal that a notice of disagreement has been filed 
relative to the rating or effective date assigned by the 
October 1998 rating decision.  Accordingly, the claim of 
service connection for a low back injury is no longer before 
the Board and it will not be discussed.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

Having reviewed all of the evidence of record, the Board 
finds the appellant's claims of entitlement to service 
connection for disabilities of the head and right leg are 
ready for appellate review.  


FINDINGS OF FACT

1. The appellant's cerebellar dysfunction is not related to 
any incident of military service.  

2. The appellant's leg disability is characterized by 
neurological symptoms which are duplicative or overlapping 
with the symptomatology of the service-connected back 
disorder.   


CONCLUSIONS OF LAW

1. Cerebellar dysfunction was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

2. A grant of service connection for paresthesia of the legs 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5293 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that service connection should be 
granted for the residuals of injuries to his head and right 
leg, which he claims were sustained in an August 1953 in-
service motorcycle accident.  

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  The fact that an injury 
occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  It has been stated that among its 
primary roles, the Board must assess and decide the facts of 
each case, and that it must evaluate the credibility and 
probative value of all evidence of record.  See Madden v. 
Gober, 125 F.3d 1477 (Fed.Cir. 1997); Goodsell v. Brown, 5 
Vet. App. 36 (1993).  

With these requirements of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.


Factual Background

The appellant's service medical records reveal that in August 
1953, he was involved in a motorcycle accident.  He was found 
unconscious after the accident, and hospitalized for 3 days.  
He was reported to have sustained an abrasion of the right 
side of his face and right hand and a contusion of the right 
shoulder and right hip.  A September 1953 clinical record 
reflects that while hospitalized, the appellant was noted to 
have developed hypoesthesia to pinprick over the lateral 
aspect of the entire leg.  This was reported to have been 
discontinued after one day, and it was believed that the 
symptoms were associated with those of the contusions rather 
than neurological in etiology.  At the time of discharge, the 
appellant was said to have improved rapidly and he was 
asymptomatic at the time of discharge.  

The appellant's April 1954 pre-separation physical 
examination reflects that he had paresthesia of the right 
leg.  His head and neurological clinical evaluations resulted 
in normal findings.  

The appellant underwent a VA physical examination in December 
1981.  He complained of episodic dizziness and equilibrium 
disturbance and reported that it had been present since April 
1981.  The examiner observed that the appellant had had a 
sudden onset of what appeared to be a "drop attack with 
ataxia and blurred vision" at that time.  Upon clinical 
examination, the examiner opined that the most likely 
explanation for his neurological symptoms was that he had a 
vascular insufficiency syndrome.  Upon orthopedic 
examination, the appellant was noted to complain of continued 
paresthesia in the left leg, associated with his then current 
back pain and claim of service connection for a back injury.  
In relevant part, he was diagnosed to have a history of a 
back injury.

By rating decision dated in January 1982, service connection 
was denied for a back disability.  

In a September 1989 treatment note, R.M.G., M.D., of the 
Diagnostic Neurology Clinic of Houston, Texas reported that 
the appellant had been under his care for lumbar pain.  Dr. 
G. stated that the appellant's back pain occurred as a result 
of the vehicle accident in 1952 and that the appellant had 
had back pain since that time.  Dr. G. further stated that 
the appellant's back trouble "stems from and is caused by 
his service(-)connected injury."  Dr. G. did not refer to a 
head or right leg injury.  In a separate contemporaneously 
dated invoice, the appellant's was noted to have been 
diagnosed to have cerebellar degeneration.  Upon the RO's 
subsequent request, Dr. G. forwarded a treatment record dated 
on September 6, 1989.  

In March 1990, the appellant specifically sought service 
connection for a right leg injury and for a head injury, 
within the context of an attempt to reopen his previously 
denied claim of entitlement to service connection for a back 
disorder.  He argued that his then current cerebellar 
condition was the result of his in-service motorcycle 
accident.  In support of his claim, the appellant submitted a 
letter from his spouse.  She stated in part that she met the 
appellant in 1964, and he was then having "back problems."  
She related that after they married, the appellant would have 
difficulty arising from bed in the morning without 
assistance, and that he had "black outs" and difficulties 
with his legs.  She reported that the appellant had to then 
stop work as a truck driver, and that these events occurred 
approximately 20-25 years earlier, or, in approximately 1965.      

At a November 1990 personal hearing before a hearing officer 
at the RO, the appellant stated that he was in an automobile 
accident in between his two periods of service.  (Transcript 
[ hereafter T.], 2). However, he stated that the disorders 
for which he claimed service connection were all resulting 
from his in-service motorcycle accident.  (T. 3).  With 
regard to a head injury, he stated that after the accident 
his wounds were sutured, but that he did not recall then 
having a neurological examination.  (T. 4-5).  He stated that 
he first began experiencing dizziness in the late 1960's, and 
that he did not experience difficulty with balance and 
coordination before the latter part of the 1960's.  He stated 
that he ascertained that he had this problem when he was so 
informed after he took a driving test for a trucking company.  
(T. 6).  He added that he had taken and passed an earlier  
physical examination in 1961, although he stated that he kept 
unspecified symptoms in hiding until 1977 or 1978.  He stated 
that although he went to physicians for treatment of his back 
pain, but that because he was working as a truck driver he 
would pay physicians while on the road to treat him.  (T. 7).  

As to his head injury, the appellant stated that it was 
"kind of a sleeper," and that it did not manifest as much 
as his back pain.  However, the appellant reported having 
headaches for which he took aspirin.  He stated that he was 
diagnosed to have cerebellar degeneration until the previous 
year, and his physician informed him that it was the result 
of an old injury.  (T. 8).  Although he did not name his 
physician, the appellant stated that he was informed by him 
that his brain injury was the result of an old injury, but 
that he could not state when the injury occurred.  He stated 
that when he consulted physicians while driving a truck, he 
saw them because of his back pain.  (T. 9).  The appellant 
reported that he had not consulted a physician because of his 
vertigo while on the road.  He added that he had experienced 
numbness of his leg since the time of his discharge from his 
last period of service, and that his right leg was his 
"accelerator foot."  (T. 10).  However, his foot symptoms 
did not cause a difficulty for his driving ability.  (T. 11).  

The appellant stated that records from the trucking company 
physicians who periodically examined him were unavailable 
because the company had declared bankruptcy and ceased 
business four years earlier.  (T. 12).  He added that his 
dizzy spells increased in their intensity in 1980.  He stated 
that since he left military service, he had not had any other 
back or leg injury.  (T. 13).     

In a February 1991 statement, L.B., M.D., reported that he 
then initially examined the appellant, and diagnosed him to 
have a cerebellar degeneration and degenerative disc disease 
of the lumbar spine.  Dr. B. stated that these disorders were 
"possibly related" to the appellant's 1952 "head injury."

In February 1992, the Board remanded the appellant's claims 
of service connection for a right leg, head, and back injury.  
In part, the Board then noted that the appellant had not 
reported the name of the treating physician who had rendered 
an opinion linking his current brain symptoms to an old 
injury.  

In a September 1992 report, the appellant was noted to have 
been diagnosed to have cerebellar degeneration and 
degenerative disc disease of the lumbar spine.  The 
physician, whose signature is illegible, reported that the 
appellant had been under his care from August 17, 1992 until 
the date of the report.  

The appellant underwent a VA neurologic examination in 
November 1992.  He  reported having intermittent feeling of 
weakness in the legs with sudden buckling of his legs and 
loss of tone since 1980 or 1981.  The appellant had no 
complaint of tremor, present dizziness, although it was noted 
that he had presented such reports upon earlier examinations.  
It was noted that a 1981 computed tomography test had 
resulted in "negative" findings.  He was diagnosed to have 
a history of a head injury with no cognitive dysfunction, no 
chronic headaches and no other clear-cut evidence of cerebral 
degenerative condition.  Also diagnosed were lower extremity 
weakness and the presence of dysmetria previously reported to 
be due to cerebellar degeneration.  However, the examiner 
commented that there was no evidence of a generalized 
cerebellar dysfunction and the findings were relative to the 
appellant's legs.  The examiner also noted that the presence 
of marked sensory loss was suggestive of peripheral 
neuropathy and some left sided radiculopathy, probably 
associated with the vehicle accident in service.  The 
examiner concluded that there was an absence of findings of 
cerebellar speech or cerebellar signs in the upper 
extremities.  

Having found that the appellant had submitted new and 
material evidence sufficient to reopen his claim of service 
connection for a back disability, in September 1995, the 
Board reopened and remanded the claim as well as the 
appellant's original claims of service connection for a 
disability of the head and right leg.  Besides directing the 
conduct of updated medical examinations, the Board directed 
that records of the appellant's Social Security 
Administration Disability award be obtained.  In August 1996, 
the Social Security Administration reported that it did not 
have information pertaining to the appellant.  

The appellant underwent a VA neurological examination in 
April 1996.  The examiner opined that the appellant's 
history, record documentation and current examination did not 
suggest that his then current neurologic problems were 
directly related to the service-related motor vehicle 
accident, other than the persistence of low back pain.      

Following the Board's September 1995 remand, copies of the 
appellant's medical treatment records for various disorders 
were obtained from the Houston, Texas VA Medical Center.  
Among these records is found an April 6, 1996 request for 
consultation to the Physical Medicine and Rehabilitative 
Section, requesting that the appellant undergo an 
electromyographic study to ascertain the nature of lower 
extremity radiculopathy.  The record reflects that the study 
was conducted on April 17, 1996, and resulted in a finding 
that the appellant had bilateral peroneal distal 
mononeuropathy, opined to be most likely secondary to atrophy 
of the extensor brevis from use of boots.  To the extent that 
other VA medical treatment records obtained allude to a cause 
for the appellant's leg numbness, they do so on the basis 
that it is linked to the appellant's back symptoms. 

Following the Board's May 1997 remand, the appellant 
underwent a VA physical examination in August 1997.  Upon 
review of the appellant's claims folder, the examiner noted 
the appellant's history including his motor vehicles 
accidents, and the onset of his lower back pain and lower 
extremity paresis.  The examiner, who stated that he was the 
author of the April 1996 examination report, stated that 
evidence in the appellant's claims folder did not support his 
claims of a service-related nexus between the in-service 
accidents  and the claimed neurologic deficits.  He noted 
that following service, the appellant drove a truck for 35 to 
40 years, and opined that the appellant's current 
neurological problems probably began in the early 1980's.  

The examiner found that although the appellant had a closed 
head injury with a concussion, there was no residual evidence 
of a brain injury.  The examiner further found that the 
appellant had degenerative disk disease with spondylosis, 
after his post lumbar injury with transient right leg 
numbness and weakness.  As to the latter, the examiner opined 
that these residuals had "resolved."  The examiner 
specifically stated that the appellant's history of more 
pronounced neurologic 
deficits following his in-service injury were "totally 
inconsistent" with the evidence of record.  

In a November 1997 addendum, the examiner opined that the 
appellant's degenerative lumbar disc disease in part 
consisted of lumbar stenosis, as a result of degenerative 
changes occurring over the course of 34 to 40 years of 
employment as a truck driver.  

As noted above, by rating decision dated in October 1998, 
service connection was granted for degenerative disc disease 
and spondylosis with radiculopathy.  


Analysis

Service connection for the residuals of a head injury

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined to be "one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible" in 
order meet the burden established in the statute.  Kandik v. 
Brown, 9 Vet.App. 434, 439 (1996); See Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
See Watai v. Brown, 9 Vet.App. 441, 443 (1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza v. Brown, 7 Vet.App. 498, 
504 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet.App. 
425, 429 (1996); King v. Brown, 5 Vet.App. 19, 21 (1993).

The Board finds that the appellant has submitted a well-
grounded claim of service connection for the residuals of a 
head injury.  Through the February 1991 statement of Dr. 
L.B., he has proffered competent medical evidence that when 
presumed credible, suggests that he has a current disability 
(cerebellar degeneration) that is linked to his in-service 
motor vehicle accident.  

In other words, the appellant's claim is plausible, and 
therefore well grounded.  However, having found that the 
appellant's claim is plausible does not end the Board's 
inquiry.  Rather, in this case, it places upon VA the duty to 
assist the appellant in the development of his claim by 
affording him a medical examination and by obtaining relevant 
records which could possibly substantiate his claim.  Peters 
v. Brown, 6 Vet. App. 540, 542 (1994); Butts v. Brown, 5 Vet. 
App. 532, 540-41, (1993); White v. Derwinski, 1 Vet. App. 
519, 521 (1991).  See 38 U.S.C.A. § 5107(a).

The obtained private medical records do not reflect that the 
appellant's cerebellar degeneration, or any other brain 
disability, have been linked to his in-service motor vehicle 
accident beyond the bare mention of its possibility as 
expressed by Dr. L.B.  The Board notes in this regard that 
the physician reported that his opinion was based upon his 
then initial evaluation of the appellant.  Dr. B.'s forwarded 
records do not otherwise elaborate on the data he used or the 
rationale for his opinion.

The September 1989 records of private physician R.M.G. are 
also silent relative to residuals of an in-service head 
injury.  In particular, Dr. R.M.G. stated that the 
appellant's back trouble resulted from the in-service 
accident, and he did not refer to a head or right leg injury.  
The absence of mention of the latter disabilities in Dr. 
R.M.G.'s report is particularly significant, in light of the 
contemporaneously dated invoice, that reflects a diagnosis of 
cerebellar degeneration.  In other words, although Dr. R.M.G. 
was assuredly aware of the appellant's cerebellar 
degeneration diagnosis, his contemporaneously dated opinion 
is devoid of any mention of any linkage between it and the 
appellant's military service.          

The Board notes that in his substantive appeal related to his 
claim for special monthly pension,  the appellant argued that 
the reports of the VA physicians who conducted examinations 
in November 1992 linked his gait disturbance and dizziness 
symptoms to the motorcycle accident he had in military 
service.  However, scrutiny of these reports reveals that the 
examiners did not offer these opinions.  

Instead, the VA medical examination reports in their totality 
are affirmatively against the appellant's claim.  As to the 
November 1992 reports, they do not address the etiology of 
the appellant's current symptoms.  The April 1996 VA 
examiner, who apparently reviewed the appellant's history, 
record of treatment, symptoms and the results of his current 
examination only stated that the appellant's back pain was 
associated with his in-service accident.  He specifically 
stated that the data reviewed did not suggest linkage between 
the appellant's current neurologic problems and the in-
service motorcycle accident.  The April 1996 examiner 
essentially reiterated this opinion in August 1997.

The Board has carefully considered the appellant's account of 
the development of his symptoms.  However, the Board does not 
find the appellant's account as probative as the medical 
opinion against this claim.  In November 1990, the appellant 
stated that he first began experiencing dizziness in the late 
1960's, therefore at least 10 and up to approximately 18 
years after his discharge from military service.  To the 
extent that he reported that physicians have expressed 
opinions relative to a linkage between his symptoms and his 
in-service accident, the Board notes that following the 
hearing the appellant submitted the appropriate forms for the 
release of information from his treating physicians.  
However, upon the RO's inquiry, these physicians' reports do 
not offer any further information beyond that as is discussed 
in this decision.  

The appellant has propounded his own opinion relative to the 
critical linkage.  However, his own theory regarding the 
inception of his disorder is not sufficient to  provide a 
basis upon which to grant him service connection.  It is now 
well-established that laypersons, such as the appellant, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet.App. 376, 379 
(1995); Boeck v. Brown, 6 Vet.App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).   

In short, the preponderance of the evidence is overwhelmingly 
against this claim, and service connection for the residuals 
of a head injury is denied.      


Service connection for the residuals of a right leg injury

As is noted above, the predicate requirement for all 
claimants seeking VA benefits is to establish a well-grounded 
claim.  Reiterating, a well-grounded claim is one that is 
"capable of substantiation."  Kandik, supra.  The claimant 
must present competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza, supra.  

The appellant was diagnosed to have paresthesia of the legs 
upon his discharge from active military service, and that 
disorder is noted periodically throughout the evidence of 
record.  In this respect, there has been presented evidence 
indicating that the appellant had a disorder in service, and 
that he presently has the same disorder.  Under the 
provisions of 38 C.F.R. § 3.303(b), the appellant has 
therefore presented a well-grounded claim.  See Savage, 
supra.  

However, as noted above, the presentation of a well-grounded 
claim is not dispositive to the issue of service connection.  
Beyond the assessment of the claim's plausibility, the Board 
must assess the evidence in its whole in accordance with 
applicable statutes and regulations.  Gilbert, supra.

The Board notes that to the extent that the medical evidence 
of record in its whole supports the appellant's claim of 
service connection for paresthesia, it consistently does so 
on the basis that it is associated with his presently 
service-connected back disability.  In this regard, the Board 
observes that the only medical evidence suggestive of a 
diagnosis and a cause for the appellant's leg numbness is 
found in the April 1996 VA electromyographic study, that 
attributed his disorder to extensive use of boots.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities. 38 C.F.R. § 4.14 (1998).  
Although it is appropriate for a veteran to be granted 
separate disability ratings under separate diagnostic codes, 
the critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Sciatic neuropathy and neurological findings linked 
to intervertebral disc disease are considered to be 
manifestations of the neurological disorder.  See VAOPGCPREC 
36- 97 (1997).  In this case, because the appellant's leg 
numbness has consistently been attributed to, associated 
with, and rated as part of his service-connected back 
disorder, to evaluate its manifestations separately and not 
as a part of the intervertebral disc disease would constitute 
pyramiding.  

Accordingly, service connection for residuals of a right leg 
injury is denied.



ORDER

Service connection for the residuals of a head injury is 
denied.

Service connection for the residuals of a right leg injury is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
  In apparent typographical errors, the examiner referred to the appellant being involved in 
motor vehicle accidents in 1993 and 1995.  The Board notes other evidence in the file 
indicates that by that time, the appellant was confined to a wheelchair for the majority of 
time and that he had not driven a truck since the mid-1980's.  
  Special monthly pension was granted by rating decision dated in June 1996.

